 


 

Refinancing Exchange Agreement

 

July 20, 2010

 

Kornitzer Capital Management, Inc.

5420 W. 61st Place

Shawnee Mission, Kansas  66205

 

 

Re:  Exchange of Convertible Senior Subordinated Notes

 

Ladies and Gentlemen:

 

Reference is hereby made to the Indenture (the “Old “3.625% Indenture”), dated
as of February 24, 2005, by and among Lions Gate Entertainment Inc., a Delaware
corporation (the “Issuer”), Lions Gate Entertainment Corp., a British Columbia
corporation (the “Company”), and J.P. Morgan Trust Company, National Association
or its successor (the “Trustee”), relating to the Issuer’s 3.625% Convertible
Senior Subordinated Notes due 2025 (CUSIP No. 535919 AG 9) (the “Old 3.625%
Notes”), and the Indenture (the “Old 2.9375% Indenture” and together with the
Old 3.625% Indentures, the “Old Indentures”), dated as of October 4, 2004, by
and among the Issuer, Company, and Trustee, relating to the Issuer’s 2.9375%
Convertible Senior Subordinated Notes due 2024 (CUSIP No. 535919 AF 1) (the “Old
2.9375% Notes” and, together with the Old 3.625% Notes, the “Old Notes”).  The
Issuer and the parties listed on Schedule 1 (each, a “Holder” and collectively
the “Holders”) hereby agree as follows (this Refinancing Exchange Agreement
being referred to hereinafter as this “Agreement”):


1.                  EXCHANGE OF OLD NOTES.


(A)                ON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT,
EACH HOLDER HEREBY AGREES TO SELL, TRANSFER AND DELIVER TO THE ISSUER, AND THE
ISSUER HEREBY AGREES TO ACCEPT FROM EACH HOLDER, OLD 3.625% NOTES AND/OR OLD
2.9375% NOTES IN THE AGGREGATE PRINCIPAL AMOUNT SET FORTH OPPOSITE SUCH HOLDER’S
NAME WITH RESPECT TO EACH SERIES ON SCHEDULE 1 HERETO IN EXCHANGE FOR NOTES
(“NEW 3.625% NOTES”) TO BE ISSUED BY THE ISSUER SUBSTANTIALLY IN THE FORM
ATTACHED AS EXHIBIT A HERETO AND NOTES (“NEW 2.9375% NOTES” AND, TOGETHER WITH
THE NEW 3.625% NOTES, THE “NEW NOTES”) TO BE ISSUED BY THE ISSUER SUBSTANTIALLY
IN THE FORM ATTACHED AS EXHIBIT B HERETO, RESPECTIVELY, IN EACH CASE IN AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF THE
APPLICABLE SERIES OF SUCH HOLDER’S OLD NOTES.


(B)               EACH HOLDER SHALL DELIVER TO THE ISSUER, ON A DATE (WITH
RESPECT TO EACH HOLDER, A “SETTLEMENT DATE”) TO BE AGREED UPON BETWEEN THE
ISSUER AND SUCH HOLDERS (BUT IN NO EVENT LATER THAN THE END OF THE BUSINESS DAY
ON THE DATE OF THIS AGREEMENT), ALL OF SUCH HOLDER’S OLD NOTES BY BOOK-ENTRY
TRANSFER IN ACCORDANCE WITH THE OLD INDENTURE AND THE PROCEDURES OF THE
DEPOSITORY TRUST COMPANY (“DTC”); PROVIDED THAT, IN THE EVENT BOOK-ENTRY
TRANSFER THROUGH DTC IS UNAVAILABLE, SUCH HOLDER SHALL DELIVER ITS OLD NOTES

 


                                                                                                                                                                                                                                                        

 

--------------------------------------------------------------------------------



 


TO THE ISSUER DULY ENDORSED IN BLANK, OR ACCOMPANIED BY BOND POWERS DULY
ENDORSED IN BLANK, IN PROPER FORM FOR TRANSFER AS PROMPTLY AS PRACTICABLE.  FOR
PURPOSES OF THIS AGREEMENT, DELIVERY BY A HOLDER OF SUCH HOLDER’S OLD NOTES TO
THE ISSUER BY BOOK-ENTRY TRANSFER SHALL CONSIST OF THE TRUSTEE EFFECTING A
ONE-SIDED WITHDRAWAL OF SUCH HOLDER’S OLD NOTES VIA DTC’S DWAC SYSTEM, AND SUCH
HOLDER SHALL, ON OR PRIOR TO THE SETTLEMENT DATE WITH RESPECT TO SUCH HOLDER,
CAUSE TO BE DELIVERED TO THE TRUSTEE A LETTER OF INSTRUCTION CONTAINING SUCH
INFORMATION AND BEARING SUCH SIGNATURE GUARANTEES AS MAY BE REQUIRED BY THE
TRUSTEE IN ORDER FOR THE TRUSTEE TO EFFECT SUCH ONE-SIDED WITHDRAWAL ON SUCH
SETTLEMENT DATE.  UPON CONFIRMATION THAT THE HOLDERS ARE PREPARED TO TRANSFER
EACH HOLDER’S OLD NOTES TO THE ISSUER BY BOOK-ENTRY DELIVERY IN ACCORDANCE WITH
THE OLD INDENTURES AND THE PROCEDURES OF DTC (OR, IN THE EVENT BOOK-ENTRY
TRANSFER THROUGH DTC IS UNAVAILABLE, UPON DELIVERY AS PROMPTLY AS PRACTICABLE BY
SUCH HOLDER OF SUCH HOLDER’S OLD NOTES TO THE ISSUER DULY ENDORSED IN BLANK, OR
ACCOMPANIED BY BOND POWERS DULY ENDORSED IN BLANK, IN PROPER FORM FOR TRANSFER),
THE ISSUER SHALL IMMEDIATELY ISSUE A CERTIFICATE REPRESENTING NEW NOTES TO SUCH
HOLDER IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN THE NEW NOTES.


2.                  REPRESENTATIONS OF ISSUER. THE ISSUER REPRESENTS AND
WARRANTS TO EACH OF THE HOLDERS AS FOLLOWS:


(A)                THE ISSUER HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT, TO PERFORM ITS OBLIGATIONS HEREUNDER AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE ISSUER AND CONSTITUTES THE LEGAL AND
BINDING AGREEMENT OF THE ISSUER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY OR GENERAL PRINCIPLES OF EQUITY.


(B)               THE EXECUTION, DELIVERY AND PERFORMANCE BY THE ISSUER OF THIS
AGREEMENT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, DO NOT AS OF THE DATE HEREOF AND WILL NOT AS OF THE SETTLEMENT DATE
(I) VIOLATE THE CERTIFICATE OF INCORPORATION OR BYLAWS OF THE ISSUER, (II)
VIOLATE ANY MATERIAL AGREEMENT TO WHICH THE ISSUER IS A PARTY OR BY WHICH THE
ISSUER OR ANY OF ITS PROPERTY OR ASSETS IS BOUND, OR (III) VIOLATE ANY LAW,
RULE, REGULATION, JUDGMENT, INJUNCTION, ORDER OR DECREE APPLICABLE TO THE
ISSUER.


(C)                 (I) THE ISSUANCE OF THE NEW NOTES ON THE SETTLEMENT DATE
WILL BE EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND (II) THE ISSUER WILL HAVE COMPLIED WITH SECTION 4(2) OF
AND REGULATION D UNDER THE SECURITIES ACT IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


3.                  REPRESENTATIONS OF HOLDER. EACH HOLDER REPRESENTS AND
WARRANTS TO THE ISSUER AS FOLLOWS:


(A)                THE HOLDER HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT, TO PERFORM ITS OBLIGATIONS HEREUNDER AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED

2

--------------------------------------------------------------------------------



 


BY THE HOLDER AND CONSTITUTES THE LEGAL AND BINDING AGREEMENT OF THE HOLDER,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY
MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR GENERAL PRINCIPLES
OF EQUITY.


(B)               THE EXECUTION, DELIVERY AND PERFORMANCE BY THE HOLDER OF THIS
AGREEMENT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, DO NOT AS OF THE DATE HEREOF AND WILL NOT AS OF THE SETTLEMENT DATE
(I) VIOLATE THE ORGANIZATIONAL DOCUMENTS OF THE HOLDER, (II) VIOLATE ANY
MATERIAL AGREEMENT TO WHICH THE HOLDER IS A PARTY OR BY WHICH THE HOLDER OR ANY
OF ITS PROPERTY OR ASSETS IS BOUND, OR (III) VIOLATE ANY LAW, RULE, REGULATION,
JUDGMENT, INJUNCTION, ORDER OR DECREE APPLICABLE TO THE HOLDER.


(C)                THE HOLDER ACKNOWLEDGES THAT THE NEW NOTES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR UNDER ANY STATE SECURITIES LAWS AND THAT
THE HOLDER IS ACQUIRING THE NEW NOTES PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT.  THE HOLDER UNDERSTANDS THAT THEY MAY NOT SELL OR
OTHERWISE DISPOSE OF ANY OF THE NEW NOTES EXCEPT IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OR EXEMPTION PROVISIONS OF THE SECURITIES ACT AND ANY
OTHER APPLICABLE SECURITIES LAWS, AND THAT THEY MAY THEREFORE BE REQUIRED TO
HOLD SUCH NEW NOTES INDEFINITELY.


(D)               THE HOLDER IS AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED
BY RULE 501 OF THE SECURITIES ACT, AND HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS AND IN INVESTMENTS OF THIS TYPE THAT THEY ARE
CAPABLE OF EVALUATING THE MERITS AND RISKS OF THEIR INVESTMENT IN THE NEW NOTES
AND OF MAKING AN INFORMED INVESTMENT DECISION.  THE HOLDER IS ABLE TO BEAR THE
ECONOMIC RISK OF AN INVESTMENT IN THE NEW NOTES.


4.                  INDEMNIFICATION.  THE ISSUER SHALL INDEMNIFY AND HOLD
HARMLESS EACH HOLDER (AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT
THEREOF, WHETHER OR NOT SUCH INDEMNIFIED PARTY IS A PARTY THERETO) AND EXPENSES
(INCLUDING REASONABLE COSTS OF INVESTIGATIONS AND LEGAL EXPENSES) (EACH A “LOSS”
AND COLLECTIVELY “LOSSES”), TO WHICH SUCH INDEMNIFIED PARTY MAY BECOME SUBJECT,
TO THE EXTENT THAT SUCH LOSSES ARISE OUT OF OR ARE BASED UPON A BREACH BY THE
ISSUER OF ANY REPRESENTATION OR COVENANT CONTAINED IN THIS AGREEMENT.  THE
INDEMNITY PROVIDED IN THIS SECTION 5 SHALL REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY INDEMNIFIED PARTY
AND SHALL SURVIVE THE EXCHANGE OF OLD NOTES PURSUANT TO THIS AGREEMENT OR ANY
SALE OR TRANSFER BY THE HOLDER OF NEW NOTES OR ANY SECURITIES OF THE ISSUER OR
THE COMPANY INTO WHICH SUCH NOTES MAY BE CONVERTED OR EXCHANGED.


5.                  FEES AND EXPENSES.  THE ISSUER SHALL PAY THE REASONABLE
COSTS AND EXPENSES OF OUTSIDE COUNSEL TO THE HOLDERS IN CONNECTION WITH THE
TRANSACTIONS CONSUMMATED BY THIS AGREEMENT, SUBJECT TO A CAP OF $50,000 IN THE
AGGREGATE ON SUCH FEES AND EXPENSES.


6.                  GOVERNING LAW; WAIVER OF TRIAL BY JURY.  THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
TO BE EXECUTED AND PERFORMED ENTIRELY IN SUCH STATE.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED

3

--------------------------------------------------------------------------------



 


BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.


7.                  MISCELLANEOUS.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE ISSUER AND EACH OF THE HOLDERS WITH RESPECT TO THE SUBJECT
MATTER HEREOF.  THE COMPANY IS AN INTENDED THIRD-PARTY BENEFICIARY OF THIS
AGREEMENT.  EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, THIS AGREEMENT IS NOT
INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE PARTIES HERETO ANY RIGHTS OR
REMEDIES HEREUNDER.  NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR
OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY THE ISSUER OR ANY HOLDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER.  ANY PURPORTED ASSIGNMENT WITHOUT SUCH
CONSENT SHALL BE VOID.  THIS AGREEMENT MAY ONLY BE AMENDED BY A WRITING SIGNED
BY ALL THE PARTIES HERETO.  EACH PARTY AGREES THAT MONEY DAMAGES WOULD NOT BE A
SUFFICIENT REMEDY FOR ANY BREACH OF THIS AGREEMENT BY ANY PARTY AND THAT EACH
NON-BREACHING PARTY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE, INJUNCTIVE,
RESCISSIONARY OR OTHER EQUITABLE RELIEF AS A REMEDY FOR ANY SUCH BREACH.

[Signature page follows.]

 

4

--------------------------------------------------------------------------------



 

Signature Page

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuer a counterpart hereof, whereupon this
Agreement, along with all counterparts, will become a binding agreement between
the Issuer and each of the Holders in accordance with its terms.

Very truly yours,

LIONS GATE ENTERTAINMENT INC.

 

By:   /s/                                                
        Name:      
        Title:        

 


                                                                                                                                                                                                                                                        

 

--------------------------------------------------------------------------------



 

Signature Page

Acknowledged and agreed:

KORNITZER CAPITAL MANAGEMENT, INC.

 

 

By:   /s/                                                           

        Name:   

        Title:     

 

 


                                                                                                                                                                                                                                                        

 

--------------------------------------------------------------------------------



 

Schedule 1

 

 

 

 

 

Aggregate Principal Amount ($) of

Aggregate Principal Amount ($)

 

Name of Holder

Old 3.625% Notes and New 3.625% Notes

Old 2.9375% Notes and New 2.9375% Notes

 

 

 

Kornitzer Capital Management, Inc.

$36,009,000

$63,709,000

 

 

 


                                                                                                                                                                                                                                                        

 

--------------------------------------------------------------------------------



 

Exhibit A

[See attached]

 

 


                                                                                                                                                                                                                                                        

 

--------------------------------------------------------------------------------



 

Exhibit B

[See attached]

 

 

 

--------------------------------------------------------------------------------

